Citation Nr: 0615307	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  99-11 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a heart disorder, 
to include hypertension.

2.	Entitlement to service connection for chronic neck pain 
due to strain (claimed as a neck condition, cervical 
spine).

3.	Entitlement to a higher initial evaluation for residuals 
of a hernia, currently evaluated as 10 percent 
disabling.

4.	Entitlement to special monthly pension based on the need 
for aid and attendance or on being housebound.

5.	Entitlement to an effective date earlier than January 
12, 1999 for the grant of service connection for 
residuals of a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.  By an Administrative Decision dated in December 1997, 
the RO determined that the veteran's character of discharge 
for his period of active service was under honorable 
conditions and, as such, did not constitute a statutory bar 
to Department of Veterans Affairs (VA) benefits.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the VA Newark, New 
Jersey, Regional Office (RO).  A December 1998 rating 
decision denied the veteran entitlement to service connection 
for a low back disorder, hypertension with cardiomegaly, left 
shoulder pain, a remote right ankle sprain, a fracture of the 
fifth digit of the right hand, muscle contracture headaches 
and a contusion of the left lower leg.  A May 1999 rating 
decision granted service connection for residuals of a hernia 
and rated this disability as noncompensably disabling.  A 
subsequent rating decision by the RO in September 2000 
increased the disability evaluation for the veteran's hernia 
residuals from zero percent to 10 percent.  A January 2002 
rating decision denied entitlement to service connection for 
PTSD, residuals of a right hand injury, stress incontinence 
secondary to service-connected hernia residuals, and 
entitlement to special monthly pension based on being 
housebound.

In March 2003, the Board denied service connection for 
service connection for a low back disorder, a heart disorder, 
to include hypertension, a left shoulder disorder, residuals 
of a right ankle sprain, residuals of a right fifth finger 
injury, headaches, a left leg disorder, post-traumatic stress 
disorder (PTSD), residuals of a right hand injury, and stress 
incontinence as secondary to a service-connected hernia.  The 
Board also denied entitlement to special monthly pension 
based on being housebound and entitlement to an initial 
rating in excess of 10 percent for residuals of a hernia.  
The veteran appealed to the United States Court of Veterans 
Appeals (Court).  

In September 2005, the Court affirmed the denials of service 
connection for low back disorder, a left shoulder disorder, 
residuals of a right ankle sprain, residuals of a right fifth 
finger injury, headaches, a left leg disorder, post-traumatic 
stress disorder (PTSD), residuals of a right hand injury, and 
stress incontinence as secondary to a service-connected 
hernia.  The Court vacated the denials of service connection 
for a heart disorder, to include hypertension, entitlement to 
special monthly pension based on being housebound and 
entitlement to an initial rating in excess of 10 percent for 
residuals of a hernia.  The Court also determined that the 
issue of entitlement to an effective date earlier than 
January 12, 1999 for the grant of service connection for 
residuals of a hernia was in appellate status and must be 
addressed by the Board.  The Court remanded those issues for 
further proceedings consistent with the Order.  

The Court also noted that the veteran had requested service 
connected for a neck disability in December 1993 and that 
claim has not been adjudicated by the RO.  Therefore, this 
issue is referred to the RO for the appropriate action.  It 
is also noted that by rating action in December 2004, the RO 
denied service connection for chronic neck pain due to strain 
(claimed as neck condition, cervical spine) based upon a 
claim submitted in September 2002.  This issue will be 
addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In its September 2005 Order, the Court indicated that the 
claim for special monthly pension by reason of being 
housebound should be remanded for issuance of the proper 
notice pursuant to 38 U.S.C.§ 5013(a).  The RO should issue 
the appropriate notice as to this issue.  

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate a claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, the veteran should be 
furnished proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

By rating action in December 2004, the RO denied service 
connection for chronic neck pain due to strain (claimed as 
neck condition, cervical spine).  The RO indicated that this 
new claim was submitted in September 2002.  In January 2005, 
the veteran submitted a notice of disagreement with the 
decision.  As noted above, the Court has indicated that a 
claim for a neck disability was submitted in December 1993 
and instructed the Board that this matter should be referred 
to the RO for adjudication.  To the extent that the claim for 
neck pain adjudicated in January 2004 is a new claim, the RO 
should issue a statement of the case to the veteran as he has 
submitted a timely notice of disagreement with the RO's 
denial of that claim.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Additionally, in December 2004, the veteran 
requested a RO hearing with regard to the claim for neck 
pain.  The RO has not afforded the veteran that requesting 
hearing.  The RO should schedule the veteran for the 
requested hearing.

The Court indicated that the claims for a higher initial 
rating for residuals of a hernia and for service connection 
for a heart disorder, including hypertension, must be 
remanded because the veteran has not been afforded a VA 
hearing as he had requested.  It was noted that that the 
Secretary's Brief on Appeal indicated that the veteran had 
made a hearing request in December 2000 and that while he had 
withdraw his hearing request as to other issues in October 
2002, he had not withdrawn the request as to the hernia 
increased rating claim or the claim of service connection for 
a heart disorder.  Therefore, following the completion of the 
above requested development, the RO should schedule the 
veteran for the previously requested Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), for all issues, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  With respect to the issue of 
entitlement to service connection for 
chronic neck pain due to strain (claimed 
as neck condition, cervical spine), the 
RO should schedule the veteran for a RO 
hearing on this issue.  

3.  After completion of the action 
requested in No. 2 above, the RO should 
furnish the veteran a Statement of the 
Case as to the issue of entitlement to 
service connection for chronic neck pain 
due to strain (claimed as neck condition, 
cervical spine), to include notification 
of the need, and the appropriate time 
period, in which to file a substantive 
appeal to perfect an appeal as to this 
issue, in accordance with 38 C.F.R. §§  
19.30, 20.200, 20.202, and 20.302(b).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

5.  Thereafter, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 

6.  After the completion of the above 
requested actions, the veteran should be 
scheduled for a hearing before a Veterans 
Law Judge at the RO regarding the issues 
of claims for a higher initial rating for 
residuals of a hernia and for service 
connection for a heart disorder, 
including hypertension.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


